

115 HR 114 IH: Social Media Screening for Terrorists Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 114IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Buchanan introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to search all public records to determine if an alien
			 is inadmissible to the United States.
	
 1.Short titleThis Act may be cited as the Social Media Screening for Terrorists Act of 2017. 2.Requirement to search records of aliens applying for admission to the United StatesThe Secretary of Homeland Security shall search all public records, including Internet sites and social media profiles, to determine if an alien applying for admission to the United States is inadmissible under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182).
		